Exhibit 10.1

Civitas Solutions, Inc.

Management Annual Cash Incentive

Compensation Plan

Effective as of October 1, 2015



--------------------------------------------------------------------------------

Table of Contents

 

Purpose of Plan

     1   

Eligibility

     1   

Definitions

     1   

Minimum Threshold Requirement

     3   

Weighting of Performance Criteria

     4   

Calculation of Incentive Payouts

     4   

Step 1: Calculating the Potential Payout

     4   

Step 2: Applying the DSO Modifier

     5   

Step 3: Applying the Quality of Services Modifier

     5   

Step 4: Adding Discretionary Incentive Compensation

     6   

Distribution of 3% Discretionary Pool

     6   

Discretionary Divestitures

     7   

In the Event that Calculated Payouts Exceed Funds Available to Pay Incentive
Compensation

     7   

Administration

     7   

Cash Incentive Plan Changes

     7   

Management of Financial Goals

     7   

Incentive Compensation Payouts

     8   

Approval of New Cash Incentive Plan Entrants

     8   

Participant Termination Provisions

     8   

Terminations Without Cause and Voluntary Terminations

     8   

Involuntary Terminations for Cause

     9   

Retirement and Death

     9   

Special Provisions Relating to Position and Status Changes

     9   

Promotions and Job Transfers

     9   

Interruptions in Work

     9   

Company Clawback

     10   

Cash Incentive Plan Year and Effective Date

     10   

Cash Incentive Plan Amendments

     10   



--------------------------------------------------------------------------------

Purpose of Plan

The purpose of the Civitas Solutions, Inc. Management Annual Cash Incentive
Compensation Plan (the “Cash Incentive Plan”) is to provide executives,
management and other employees in designated key positions with the opportunity
to receive an annual cash incentive award for achieving performance goals that
align with the business goals of Civitas Solutions, Inc. and its consolidated
subsidiaries (collectively, the “Company” or “The Network”).

The Cash Incentive Plan is administered pursuant to the Civitas Solutions, Inc.
2014 Omnibus Incentive Plan (the “Plan”), which provides for cash and stock
based incentives in order to attract, retain and reward employees and strengthen
the mutuality of interests between employees and the Company’s stockholders. The
Cash Incentive Plan, including the eligibility requirements, determination of
incentive compensation payments, and administration of the Cash Incentive Plan
is set forth below. In the event that a provision set forth in this Cash
Incentive Plan conflicts with any provision in the Plan document, the Plan shall
control.

Eligibility

Eligibility for participation in the Cash Incentive Plan is limited to employees
in certain management positions, specifically: (i) Executive Officers (as such
term is defined under the Securities Exchange Act of 1934, as amended) and other
employees whose positions are listed on Exhibit B and (ii) employees whose
positions are listed on Exhibit A. The Chief Executive Officer (“CEO”), the
Chief Operating Officer (“COO”), the Chief Financial Officer (“CFO”) and the
Chief Human Resources Officer (“CHRO”), acting together, may amend Exhibit A and
Exhibit B with respect to positions which are not Executive Officers. Employees
are not eligible to participate in the Cash Incentive Plan if they are eligible
to participate in any other annual cash incentive plan of the Company, with the
exception of discretionary bonuses available to participants in the Mergers and
Acquisitions Bonus Plan and additional plans as may be specifically approved by
the CEO, CFO and CHRO from time to time.

Definitions

3% Discretionary Pool. The “3% Discretionary Pool” is a discretionary pool
budgeted each fiscal year as three percent of the total budgeted incentive
compensation. The actual pool amount is equal to three percent of the sum of the
Potential Payouts for all of the participants in the Cash Incentive Plan. The
discretionary pool may be used to increase incentive compensation payouts for
participants whose calculated Potential Payout adjusted for quality of services
and, if applicable, for DSO performance, may not adequately reflect their
performance; for example, to a high performer within a state or other
organizational unit that does not perform well. Awards from the 3% Discretionary
Pool are made at the sole discretion of the CEO, other than awards to Executive
Officers, which must also be approved by the Compensation Committee. In
addition, if the 3% Discretionary Pool is not fully exhausted for discretionary
awards to participants in the

 

1



--------------------------------------------------------------------------------

Cash Incentive Plan, the CEO, at his or her sole discretion, may use the
remaining pool for discretionary awards to any employee of the Company that is
not eligible to participate in the Cash Incentive Plan.

Adjusted EBITDA. Earnings before interest, taxes, depreciation and amortization,
with adjustments, as reported in the Company’s earnings release for the fiscal
year then ended.

Adjusted EBITDA/CTO. Adjusted EBITDA, CTO or both, as applicable to a particular
participant. For employees listed on Exhibit D, including the Executive
Officers, Adjusted EBITDA/CTO for The Network excludes new start investments
under immunity but includes EBITDA for any acquisitions. For all other
employees, Adjusted EBITDA/CTO excludes new start investments under immunity and
acquisitions other than tuck-ins (as determined by the CEO).

Adjusted EBITDA/CTO Performance Level. Actual Adjusted EBITDA/CTO divided by
planned (or budgeted) Adjusted EBITDA/CTO as applicable to a given participant,
expressed as a percentage.

CTO. “CTO” means contribution to overhead for a given organizational unit within
The Network.

DSO. “DSO” means days sales outstanding. It is a measure of the average number
of days that it takes to collect revenue after a sale has been made.

DSO Modifier. “DSO Modifier” means the percentage amount by which a Potential
Payout will be increased or decreased based on the actual DSO achieved as of the
last day of the fiscal year compared to the target DSO set by the CEO, in
consultation with the COO and CFO and the applicable Operating Group President.

Functional Head. “Functional Head” means the Executive Officer/“Chief” in charge
of a corporate group and includes the CFO, CHRO, Chief Information Officer,
Chief Legal Officer, Chief Business Development Officer, Chief Quality Officer
and Chief Public Strategy and Marketing Officer.

IC Payout Level. The percentage incentive compensation payout that is associated
with actual Adjusted EBITDA/CTO and Revenue performance achieved against plan,
as shown on the applicable Performance Scale in Annex 1. A given Performance
Level corresponds to an IC Payout Level, ranging from 50.0% to 150.0%, which is
factored into the Potential Payout calculation. The Performance Level scale
ranges from 92.5% to 104.0%. In cases where actual Adjusted EBITDA/CTO and/or
Revenue performance falls between two performance points in the Performance
Scale table, the IC Payout Level used for the Potential Payout calculation will
fall proportionately between the two IC Payout Level percentages in the table.

Operating Group President. “Operating Group President” means the President of
Redwood, Hastings, NeuroRestorative, CareMeridian, and Adult Day Health
Operating Groups.

 

2



--------------------------------------------------------------------------------

Potential Payout. A participant’s “Potential Payout” is the amount of incentive
compensation potentially payable to a participant based on The Network and/or
organizational unit performance, before application of the DSO modifier (if
applicable) and the quality of services modifier and, if applicable, the DSO
modifier.

Reallocation Pool. Unallocated (or forfeited) incentive compensation as a result
of unsatisfactory quality of services scores, which forms a pool of residual
dollars for potential reallocation by the applicable Operating Group President
or Functional Head.

Revenue. For employees listed on Exhibit D, including the Executive Officers,
Revenue at the company-wide level excludes new start investments under immunity
but includes Revenue for any acquisitions. For all other employees, Revenue
excludes new start investments under immunity and acquisitions other than
tuck-ins (as determined by the CEO).

Revenue Performance Level. Actual Revenue achieved for the fiscal year divided
by planned (or budgeted) Revenue for that year, expressed as a percentage.

Target IC Opportunity. The amount a given participant may earn under the Cash
Incentive Plan if the applicable planned (or budgeted) financial targets are
achieved and the participant receives a satisfactory score for quality of
services. This amount is calculated by multiplying the participant’s annual
salary by the applicable Target IC% shown in Exhibit A or Exhibit B. A
participant’s “Target IC Opportunity” is based on the participant’s level of
responsibility for and impact on the Company’s business goals. Refer to Exhibit
A for management positions and to Exhibit B for Executive Officers.

Minimum Threshold Requirement

The minimum actual performance level required for a participant to receive
incentive compensation is 92.5 percent of the planned Adjusted EBITDA/CTO target
goal for The Network or an organizational unit, whichever is applicable to the
participant. If the minimum threshold requirement is not met, the participant
will not receive any incentive compensation unless the participant is awarded
discretionary incentive compensation.

In the case of participants whose incentive compensation is based on both The
Network’s and an organizational unit’s performance, the minimum threshold
requirement applies separately to each. That is, if The Network does not achieve
the minimum threshold, then the participant will not receive the portion of the
incentive compensation based on The Network’s performance. Similarly, if the
organizational unit does not achieve the minimum threshold, then the participant
will not receive the portion of incentive compensation based on the
organizational unit’s performance.

 

3



--------------------------------------------------------------------------------

Weighting of Performance Criteria

For purposes of calculating a participant’s incentive compensation, weighting
between The Network’s and organizational unit’s Adjusted EBITDA/CTO and Revenue
performance is determined according to a participant’s position, as set forth on
Exhibits A and B.

For purposes of calculating a participant’s incentive compensation, the
weighting between Revenue and Adjusted EBITDA and/or CTO is determined each year
by the Compensation Committee.

Calculation of Incentive Payouts

Cash Incentive Plan participants are eligible to receive incentive compensation
based on The Network’s and/or their organizational unit’s EBITDA/CTO and revenue
performance and their quality of services and for certain participants, DSO
performance. The principle steps for calculating a participant’s incentive
compensation payout are as follows:

 

1. Calculate the participant’s Potential Payout.

 

2. If the participant’s position is listed on Exhibit C, then such participant’s
Potential Payout may be modified based on the DSO performance level achieved by
the applicable organizational unit for the fiscal year then ended.

 

3. Determine the participant’s quality of services score, then based on the
score determine the applicable modifier and apply it to the participant’s
potential payout after applying any applicable DSO modifier.

 

4. If applicable, add discretionary incentive compensation to the amount
calculated in Step 1 through Step 3 above. Discretionary incentive compensation
may be added from the Reallocation Pool and/or the 3% Discretionary Pool.

Step 1: Calculating the Potential Payout

To calculate a participant’s Potential Payout described in Step 1 above, the
following steps apply:

 

1. Determine if the Adjusted EBITDA/CTO Performance Level meets the minimum
threshold requirement (i.e., 92.5 percent of planned performance).

If the Adjusted EBITDA/CTO Performance Level does not meet the minimum threshold
requirement, then the participant’s Potential Payout is zero. If the minimum
threshold requirement is met, then proceed to the next step.

 

2. Determine the IC Payout Level associated with the EBITDA/CTO Performance
Level determined in Step 1 using the Performance Scale set out on Annex 1.

 

4



--------------------------------------------------------------------------------

3. Calculate the portion of the participant’s Potential Payout attributable to
Adjusted EBITDA/CTO performance by multiplying the participant’s Target
Incentive Compensation by the applicable weighting, as determined by the
Compensation Committee for that fiscal year, and then by the IC Payout Level
determined in Step 2.

 

4. Determine the Revenue Performance Level for The Network and/or the
organizational unit, whichever is applicable to the participant, and then
determine the IC Payout Level associated with the Revenue Performance Level
using the Performance Scale set out on Annex 1.

 

5. Calculate the portion of the participant’s Potential Payout attributable to
Revenue performance by multiplying the participant’s Target Incentive
Compensation by the applicable weighting, as determined by the Compensation
Committee for that fiscal year, and then by the IC Payout Level determined in
Step 4.

 

6. Sum the amounts calculated in Steps 3 and 5 to obtain the Potential Payout.

Step 2: Applying the DSO Modifier

To calculate the amount of a participant’s payout if such participant is subject
to the DSO Modifier described in “Calculation of Incentive Payouts” above, the
following steps apply:

 

1. Review Exhibit C and determine if the participant holds a position for which
DSO performance will be taken into account and the organizational level at which
DSO performance will be evaluated. If the participant is not subject to the DSO
Modifier, then the participant’s payout will be equal to the Potential Payout
after applying the Quality of Service modifier. If the participant is subject to
the DSO Modifier, then proceed to the next step.

 

2. Determine the DSO Modifier associated with the DSO performance level achieved
by the organizational unit using the performance scale set out on Annex 2.

 

3. Multiply the DSO Modifier by the Potential Payout calculated in Steps 1
through 6 above. In no event shall a participant’s Potential Payout be decreased
or increased by more than 10% of the amount of the Potential Payout as a result
of the application of the DSO Modifier.

Step 3: Applying the Quality of Services Modifier

Providing high quality of services is a key business objective of the Company
and paramount for achieving the Company’s mission. For this reason, the quality
of services modifier applies to all participants in the Cash Incentive Plan.
Each participant receives a quality of services score based on the Quality of
Services Scorecard results for the fiscal year for his or her applicable
organizational unit (i.e., The Network, operating group, region, or state).

 

5



--------------------------------------------------------------------------------

The Quality of Services Scorecard is comprised of four key measurement areas:
(1) customer satisfaction; (2) licensing, certification, and accreditation;
(3) risk management; and (4) service line outcomes. Each fiscal year the
Compensation Committee shall review the key measurement areas, determine if
other key measurements should be included in the scorecard and set the
weightings for each of the key measurement areas.

Once the scores for all organizational units have been determined by the Chief
Quality Officer (“CQO”) and approved by the CEO, the following steps apply in
calculating a participant’s payout:

 

1. Determine the applicable modifier based on the quality of services score and
the chart in Annex 3.

 

2. Apply the modifier to the individual participant’s Potential Payout
calculated in Step 1 (if such individual is not subject to the DSO Modifier)
and, if applicable, Step 1, as modified by Step 2; provided, however, that the
Quality of Services Scorecard for the CQO shall be determined by the CEO in
consultation with the COO or the CHRO and the Quality of Services Scorecard of
the CEO shall be determined by the Compensation Committee.

Step 4: Adding Discretionary Incentive Compensation

In cases where a participant’s performance may not be adequately rewarded by the
calculations above, additional compensation may be awarded from the 3%
Discretionary Pool, as detailed below, and/or the Reallocation Pool (established
when quality of services scores are less than satisfactory). Awards from the
Reallocation Pool will be made in the discretion of the applicable Operating
Group President or Functional Head, except for additions to payouts for
Executive Officers, whose additions must be recommended by the CEO and approved
by the Compensation Committee.

Distribution of 3% Discretionary Pool

Based on actual Network Adjusted EBITDA and Revenue performance, the planned (or
budgeted) 3% Discretionary Pool will be adjusted so that it is three percent of
the total potential pool. The 3% Discretionary Pool shall be available for
increases to incentive compensation payouts to any participant, which payouts
shall be approved by the CEO, except for additions to payouts for Executive
Officers, whose additions must be recommended by the CEO and approved by the
Compensation Committee. In addition, if after making discretionary awards to
participants in the Cash Incentive Plan there remains dollars in the pool, the
CEO, at his or her sole discretion, may use the remaining pool for discretionary
awards to any employee of the Company that is not eligible to participate in the
Cash Incentive Plan.

 

6



--------------------------------------------------------------------------------

Discretionary Divestitures

If a participant engages in or bears responsibility for exceptionally poor
conduct or poor performance during the fiscal year, he or she may not be
entitled to receive any incentive compensation. The decision to divest a
participant by assigning a quality rating of zero will be made by: (i) the CEO,
in consultation with the COO and the Operating Group President, for Operations
positions; (ii) the CEO, in consultation with the Functional Head, for corporate
positions; or (iii) the Compensation Committee, for Executive Officers.

In the Event that Calculated Payouts Exceed

Funds Available to Pay Incentive Compensation

In the event that the total calculated incentive payouts, after taking into
account any discretionary redistributions of unallocated incentive compensation,
exceed the funds that are available to pay incentive compensation, all payouts
will be reduced proportionately based on the funds available.

Administration

Cash Incentive Plan Changes

The Compensation Committee must approve the Cash Incentive Plan and any changes
to the Cash Incentive Plan, except that the CEO, and the CHRO, acting together,
may amend Exhibit A and/or Exhibit B to the extent such amendments do not relate
to Executive Officers.

Management of Financial Goals

For each fiscal year, the Compensation Committee must approve:

 

  •   The Adjusted EBITDA and Revenue performance goals that will be used for
measuring Hastings Operating Group, Redwood Operating Group, NeuroRestorative
Operating Group, CareMeridian Operating Group, Adult Day Health Operating Group
and Network performance;

 

  •   The weighting between Adjusted EBITDA and Revenue that will be used to
calculate performance under the Cash Incentive Plan; and

 

  •   The actual performance results (based on the Company’s Annual Report on
Form 10-K and related earnings release) for all of the operating groups and the
Network that will be used as the basis for calculating incentive compensation
payouts.

 

  •   The key measurement areas and related weightings of the Quality of
Services Scorecard.

The CEO and CFO must approve actual performance results for organizational units
as compared to the budgeted (i.e., planned) goals approved by management.

 

7



--------------------------------------------------------------------------------

Incentive Compensation Payouts

Each fiscal year, the Compensation Committee must approve all incentive
compensation payouts for Executive Officers. The CEO must approve all other
incentive compensation payouts. If either the CEO is not available to sign
approval of the payments, then the CFO and the CHRO may sign in the CEO’s
absence.

Approval of New Cash Incentive Plan Entrants

The Compensation Committee must approve any new Executive Officer entering the
Cash Incentive Plan and the applicable performance weightings and incentive
compensation payout opportunities.

Approval of new entrants other than Executive Officers is based on whether an
employee’s position has been approved for Cash Incentive Plan participation (as
set forth on Exhibit A or Exhibit B). New participants (other than Executive
Officers and other than those set forth on Exhibit A or Exhibit B) must be
approved for entry into the Cash Incentive Plan by the CEO, CFO and CHRO.

Participant Termination Provisions

Terminations Without Cause and Voluntary Terminations

Cash Incentive Plan participants whose employment is terminated without cause or
who terminate employment voluntarily before the actual payment date of incentive
compensation, other than by retirement, will not be eligible for any incentive
payout under the Cash Incentive Plan, with the exception of specific situations
that are approved by the CEO or, in the case of payouts for Executive Officers,
(i) approved by the Compensation Committee or (ii) provided for in the Executive
Officer’s employment agreement.

 

8



--------------------------------------------------------------------------------

Involuntary Terminations for Cause

Cash Incentive Plan participants whose employment is involuntarily terminated
for cause will not be eligible for incentive payouts under the Cash Incentive
Plan under any circumstances. “Cause” shall mean any of the following: (i) theft
or embezzlement, or attempted theft or embezzlement, of money or property of the
Company or any subsidiary, perpetration or attempted perpetration of fraud, or
participation in a fraud or attempted fraud, on the Company or any subsidiary,
or any third party, or unauthorized appropriation of, or attempt to
misappropriate, any tangible or intangible assets or property of the Company or
any subsidiary; (ii) any act or acts of disloyalty, misconduct, or moral
turpitude injurious to the interest, property, operations, or business
reputation of the Company or any subsidiary; (iii) material violation of any
agreement with the Company or any serious violation of the Company’s policies,
including its Code of Conduct; or (iv) failure or inability (other than by
reason of disability) to carry out effectively a participant’s duties and
obligations to the Company and its subsidiaries or to participate effectively
and actively in the management of the Company and its subsidiaries, as
determined in the reasonable judgment of the CEO, or with respect to the CEO,
the Compensation Committee.

Retirement and Death

Cash Incentive Plan participants whose employment terminates because of
retirement or death are eligible to receive an incentive compensation payout.
The payout will be calculated based upon actual Network and/or organizational
unit performance for the full fiscal year and the quality rating for the portion
of the year that the individual was employed, and the resulting amount prorated
for the portion of the year that was worked. Any incentive compensation payout
that is earned will be paid at the normal payout date for all Cash Incentive
Plan participants.

Special Provisions Relating to Position and Status Changes

Promotions and Job Transfers

Cash Incentive Plan goals and payout weightings may be reestablished for an
individual participant upon transfer or promotion to a new position. Unless
otherwise determined by the CEO, incentive payouts will be calculated based upon
the participant’s position and base salary as of the last day of the fiscal
year.

Interruptions in Work

A long-term illness or disability will not affect the eligibility of an employee
to participate in the Cash Incentive Plan. Actual performance achieved will be
evaluated and the corresponding incentive payout will be prorated based upon the
amount of time worked during the performance period.

“Disability” shall mean the inability, due to illness, accident, injury,
physical or mental incapacity, or other disability, of any participant to carry
out effectively his or her duties and

 

9



--------------------------------------------------------------------------------

obligations to the Company or to participate effectively and actively in the
management of the Company for a period of at least 90 consecutive days or for
shorter periods aggregating at least 90 days (whether or not consecutive) during
any 180-day period, as determined in the reasonable judgment of the CEO, or in
the case of an Executive Officer, the Compensation Committee.

Special assignments generally will not affect either the target goals or
incentive payout, except as may be reflected in a participant’s performance
review rating. However, if the special assignment is of a significant nature or
duration, Cash Incentive Plan goals may be reestablished and incentive payouts
prorated based on the time spent in each position during the performance period.

Company Clawback

All incentive compensation payouts granted under this Cash Incentive Plan will
be subject to deduction, forfeiture, recoupment or similar requirement in
accordance with any clawback policy that may be implemented by the Company from
time to time, including such policies that may be implemented after the date the
incentive compensation is awarded, pursuant to the NYSE listing standards or as
is otherwise required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law, or other agreement or arrangement with a
Participant.

Cash Incentive Plan Year and Effective Date

The Cash Incentive Plan year is the fiscal year, which starts on October 1st and
ends on September 30th. The effective date of this Cash Incentive Plan is
October 1, 2015.

Cash Incentive Plan Amendments

The Company reserves the right to amend this Cash Incentive Plan at any time,
including termination of the Cash Incentive Plan, with or without prior notice
to participants.

 

10



--------------------------------------------------------------------------------

Exhibit A: Eligibility, Target IC, and Organizational Performance Weighting

Operations Management Career Track

 

Level

  

Level Description

   Target IC%    Network
Performance
Weighting    Org Unit
Performance
Weighting

MO07

   Sr. Executive Director    25%    25%    75%

MO06

   Executive Director    20%    0%    100%

MO05

   State Director    20%    0%    100%

MO04

   Sr. Operations Director    15%    0%    100%

MO03

   Regional Director/Operations Director    15%    0%    100%

MO02

   Area Director    10%    0%    100%

Business Management Career Track

 

               Corporate
Positions    Operations Positions

Level

  

Level Description

   Target IC%    Network
Performance
Weighting    Network
Performance
Weighting    Org Unit
Performance
Weighting

MO04

   Sr. Director    20%    100%    25%    75%

MB03

   Director    15%    100%    25%    75%

MB02

   Manager    10%    100%    0%    100%

Note: The Business Management Career Track applies to the following Career
Groups: Business Development & Marketing, Finance, HR, IT, Legal and Quality
Improvement.



--------------------------------------------------------------------------------

Exhibit B: Eligibility, Target IC Opportunity, and Organizational Performance
Weighting

Executive Career Track

 

Level

  

Level Description

   Target IC%    Network
Performance
Weighting    Operating
Group
Performance
Weighting

ME05

   President & CEO    100%    100%   

ME05

   Chief Operating Officer    75%    100%   

ME04

   Executive Officers/Operating Group Presidents    50%    25%    75%

ME04

   All Other Executive Officers    50%    100%   

ME03

   SRS Operating Group President    40%    25%    75%

ME02

   Senior Vice President    40%    100%   

ME01

   Vice President (Operations: Examples VPO, VP CFO, VP QI)    30%    25%    75%

ME01

   Vice President (Corporate)    30%    100%   



--------------------------------------------------------------------------------

Exhibit C: Individuals Responsible for DSO and Level Measured

 

Position

   Level at Which DSO
Measured

President & CEO

   Company

COO

   Company

CFO

   Company

CIO

   Company

SVP, Controller

   Company

VP, Finance Shared Services

   Company

Manager, Accounts Receivable (Finance Shared Services

   Book of Business

President, Operating Group

   Operating Group

VP, CFO (Operating Group)

   Operating Group

VP, AR/Billing Services

   Company

VPO

   Region

Sr. Executive Director

   State(s)

Executive Director

   State

State Director

   State

Sr. Operations Director

   State

Operations Director (if heading up a State)

   State

Sr. Business Director

   Region

Business Director

   Region

Sr. Business Manager

   State(s)

Business Manager

   State



--------------------------------------------------------------------------------

Exhibit D: Adjusted EBITDA and Revenue for Certain Employees

Adjusted EBITDA and Revenue for participants in the positions listed below
excludes new start investments under immunity but includes EBITDA and Revenue
for any acquisitions. This applies only to Network level performance.

 

1) All Executive Officers

 

2) VP, Financial Planning & Analysis

 

3) VP, CFO, Operating Groups

 

4) VP, HR, Operating Groups

 

5) VP, QI, Operating Groups

 

6) VP, Operations



--------------------------------------------------------------------------------

Annex 1: Performance and Payout Scale

 

Performance Level

   Payout Level  

104.0%

     150.0%   

103.0%

     137.5%   

102.0%

     125.0%   

101.0%

     112.5%   

100.0%

     100.0%   

98.5%

     90.0%   

97.0%

     80.0%   

95.5%

     70.0%   

94.0%

     60.0%   

92.5%

     50.0%   



--------------------------------------------------------------------------------

Annex 2: DSO Modifier

 

If the DSO Performance Level Achieved Is:

   Then the Modifier Is:

107.5% or greater

   - 10.0%

At least 105.0% but < 107.5%

   - 5.0%

At least 102.5% but < 105.0%

   - 2.5%

At least 97.5% but < 102.5%

   0.0%

At least 95.0% but < 97.5%

   + 2.5%

At least 92.5% but less than 95.0%

   + 5.0%

Less than 92.5%

   + 10.0%



--------------------------------------------------------------------------------

Annex 3: Quality of Services Modifier

Table for Determining te Quality of Services Modifier

 

If Total Quality Score Equals

   Then Modifier for a
non-Executive Officer
Is:    And Modifier for an
Executive Officer Is:

> 95%

   + 10%    0%

At least 85% but < 95%

   0%    0%

At least 75% but < 85%

   - 10%    - 10%

At least 60% but < 75%

   - 50%    - 50%

< 60%

   - 100%    - 100%